     Case 2:19-cv-00467-TLN-CKD Document 29 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ALLEN HAMMLER,                                     No. 2:19-cv-00467-TLN-CKD
12                       Plaintiff,
13           v.                                          ORDER
14    D. KATZ, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 28, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within twenty-one days. Plaintiff has filed

23   objections to the findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                         1
     Case 2:19-cv-00467-TLN-CKD Document 29 Filed 01/15/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed September 28, 2020, are ADOPTED IN

 3   FULL;

 4           2. Plaintiff’s First Amended Complaint (ECF No. 19) is DISMISSED without further

 5   leave to amend for failing to state a claim upon which relief may be granted; and

 6           3. The Clerk of Court is directed to close this case.

 7   DATED: January 13, 2021

 8

 9

10
                                                                Troy L. Nunley
11
                                                                United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
